
	
		I
		111th CONGRESS
		1st Session
		H. R. 2803
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Fattah (for
			 himself, Ms. Schwartz, and
			 Mr. Brady of Pennsylvania) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to improve paperless enrollment and efficiency for the national school lunch
		  and school breakfast programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Paperless Enrollment for School Meals
			 Act of 2009.
		2.Data-based
			 eligibility for school meals programs
			(a)EligibilitySection
			 11(a)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1759a(a)(1)) is amended by adding at the end the following:
				
					(F)Data-based
				eligibility
						(i)In
				generalA school or local educational agency may elect to receive
				special assistance payments under clause (ii) in lieu of special assistance
				payments otherwise made available under this paragraph based on applications
				for free and reduced price lunches if the school or local educational
				agency—
							(I)elects to serve
				all children in the school or local educational agency free lunches and
				breakfasts under the school lunch program and school breakfast program
				established under section 4 of the Child
				Nutrition Act of 1966 (42 U.S.C. 1773), during a period of 5
				successive school years; and
							(II)pays, from
				sources other than Federal funds, the costs of serving the lunches or
				breakfasts that are in excess of the value of assistance received under this
				Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
							(ii)Alternative
				data sourcesSubject to criteria established by the Secretary not
				later than December 31, 2010, special assistance payments under clause (i) may
				be based on an estimate of the number of children eligible for free and reduced
				price lunches under section 9(b)(1)(A) derived from recent data other than
				applications, including—
							(I)a socioeconomic
				survey of a representative sample of households of students, which may exclude
				students who have been directly certified under paragraphs (4) and (5) of
				section 9(b);
							(II)data from the
				American Community Survey of the Bureau of the Census;
							(III)data on receipt
				of income-tested public benefits by students or the households of students or
				income data collected by public benefit programs, including—
								(aa)the
				supplemental nutrition assistance program established under the
				Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.);
								(bb)the
				medical assistance program under the State Medicaid program under title XIX of
				the Social Security Act (42 U.S.C. 1396 et seq.);
								(cc)the
				supplemental security income program established under title XVI of that Act
				(42 U.S.C. 1381 et seq.); and
								(dd)the
				program of block grants to States for temporary assistance for needy families
				established under part A of title IV of that Act (42 U.S.C. 601 et seq.);
				or
								(IV)other data,
				including State or local survey data and State or local tax records.
							(iii)Payments
							(I)Free
				mealsFor each month of the period during which a school or local
				educational agency described in clause (i) serves free lunches or breakfasts to
				all enrolled children, special assistance payments at the rate for free meals
				shall be made for a percentage of all reimbursable meals served that is equal
				to the percentage of students estimated to be eligible for free meals.
							(II)Reduced price
				mealsFor each month of the period during which the school or
				local educational agency serves free lunches or breakfasts to all enrolled
				children, special assistance payments at the rate for reduced price meals shall
				be made for a percentage of all reimbursable meals served that is equal to the
				percentage of students estimated to be eligible for reduced price meals.
							(III)Other
				mealsFor each month of the period during which the school or
				local educational agency serves free lunches or breakfasts to all enrolled
				children, food assistance payments at the rate provided under section 4 shall
				be made for the remainder of the reimbursable meals served.
							(iv)Renewals
							(I)In
				generalA school or local educational agency described in clause
				(i) may reapply to the Secretary at the end of the period described in clause
				(i), and at the end of each period thereafter for which the school or local
				educational agency receives reimbursements and assistance under this
				subparagraph, for the purpose of continuing to receive the reimbursements and
				assistance for a subsequent 5-school-year period.
							(II)ApprovalThe
				Secretary shall approve an application under this clause if available
				socioeconomic data demonstrate that the income level of the population of the
				school or local educational agency has remained consistent with or below the
				income level of the population of the school or local educational agency in the
				last year in which reimbursement rates were determined under clause
				(ii).
							(III)DataNot
				later than December 31, 2010, the Secretary shall establish criteria regarding
				the socioeconomic data that may be used when applying for a renewal of the
				special assistance payments for a subsequent 5-school-year period.
							(G)High-poverty
				areas
						(i)In
				generalA school or local educational agency may elect to receive
				special assistance payments under clause (ii) in lieu of special assistance
				payments otherwise made available under this paragraph based on applications
				for free and reduced price lunches if the school or local educational
				agency—
							(I)during a period of
				2 successive school years, elects to serve all children in the school or local
				educational agency free lunches and breakfasts under the school lunch program
				under this Act and the school breakfast program established under section 4 of
				the Child Nutrition Act of 1966 (42
				U.S.C. 1773);
							(II)pays, from
				sources other than Federal funds, the costs of serving the lunches or
				breakfasts that are in excess of the value of assistance received under this
				Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); and
							(III)(aa)for a local educational
				agency, for the prior school year, directly certified under paragraphs (4) and
				(5) of section 9(b) at least 50 percent of the enrolled students;
								(bb)for a school, for the prior school
				year, directly certified under paragraphs (4) and (5) of section 9(b) at least
				60 percent of the enrolled students; or
								(cc)for a school or local educational
				agency that received payments under this subparagraph for the prior school
				year, directly certifies under paragraphs (4) and (5) of section 9(b) at least
				40 or 50 percent, respectively, of the enrolled students.
								(ii)Payments
							(I)In
				generalFor each month of the school year, special assistance
				payments at the rate for free meals shall be made under this subparagraph for a
				percentage of all reimbursable meals served in an amount equal to the product
				obtained by multiplying—
								(aa)1.5; by
								(bb)the
				percentage of students directly certified under paragraphs (4) and (5) of
				section 9(b), up to a maximum of 100 percent.
								(II)Other
				mealsThe percentage of meals served that is not described in
				subclause (I) shall be reimbursed at the rate provided under section 4.
							(iii)Election of
				option
							(I)In
				generalAny school or local educational agency eligible for the
				option under clause (i) may elect to receive special assistance payments under
				clause (ii) for the next school year if the school or local educational agency
				provides to the State agency evidence of the percentage of students directly
				certified not later than June 30 of the current school year.
							(II)State agency
				notificationNot later than May 1 of each school year, each State
				agency shall notify—
								(aa)any
				local educational agency that appears, based on reported verification summary
				data, to have directly certified at least 50 percent of the enrolled students
				for the current school year, that the local educational agency may be eligible
				to elect to receive special assistance payments under clause (ii) for the next
				school year and explain the procedures for the local educational agency to make
				such an election; and
								(bb)any
				local educational agency that appears, based on reported verification summary
				data, to have directly certified at least 40 percent of the enrolled students
				for the current school year, that the local educational agency may become
				eligible to elect to receive special assistance payments under clause (ii) for
				a future school year if the local educational agency directly certifies at
				least 50 percent of the enrolled students.
								(III)Local
				educational agency notificationNot later than May 1 of each
				school year, each local educational agency shall notify—
								(aa)any
				school that directly certified at least 60 percent of the enrolled students for
				the current school year, that the school is eligible to elect to receive
				special assistance payments under clause (ii) for the next school year and
				explain the procedures for the school to make such an election; and
								(bb)any
				school that directly certified at least 50 percent of the enrolled students for
				the current school year, that the school may become eligible to elect to
				receive special assistance payments under clause (ii) for a future school year
				if the school directly certifies at least 60 percent of the enrolled
				students.
								(IV)ProceduresNot
				later than December 31, 2010, the Secretary shall establish procedures for
				State agencies, local educational agencies, and schools to exercise the options
				provided under this
				clause.
							.
			(b)Conforming
			 amendmentsSection 11(a)(1)(B) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1759a(a)(1)(B)) is amended by striking or
			 (E) and inserting (E), (F), or (G).
			
